TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00603-CV


Tracy Nixon, Appellant

v.

Attorney General of the State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GN-11-002283, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N



		Tracy Nixon attempted to appeal from the district court's September 12, 2011 denial
of a default judgment against the Attorney General of the State of Texas.  The district clerk's file
does not contain the complained-of order or judgment.  We may not exercise appellate jurisdiction
without a final judgment or otherwise appealable order.  See Tex. Civ. Prac. & Rem. Code Ann.
§ 51.014 (West 2008); Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).
		On October 21, 2011, this Court requested that Nixon file a written response
demonstrating this Court's jurisdiction over the appeal.  Nixon's filed response failed to do so. 
Thus, the appeal is dismissed for want of jurisdiction.  See Tex. R. App. P. 42.3(a).



   
						Jeff Rose, Justice
Before Justices Puryear, Rose and Goodwin
Dismissed for Want of Jurisdiction
Filed:   December 8, 2011